NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JEFFREY L. BELL,
Petition.er,
V.
OFFICE OF PERSONNEL MANAGEMENT,_
Respondent.
2011-3043
Petition for review of the Merit Syste1ns Protection
Board in case no. PH844E090124-I-2.
ON MOTION
0 R D E R
Jeffrey L. Bell moves for leave to proceed in forma
pauper1s.
Upon consideration thereof,
IT IS ORDERED THAT2
The motion is granted

BELL V. OPM
2
FoR THE CoURT
JAN 2 8 mm /e/ Jan Horba1y
Date J an H0rbaly
cc: Jeffrey L. Bel1
S
Richard P. Schroeder, Esq.
C1erk
§
32
gc
Eaq1
JAN
lL£B
0F APPEAr.s ron
sum cannon
28 2011
JAN l'$FBALY
CU:'HK